
	

114 HR 3239 IH: Armed Forces Career Center Protection Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3239
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mr. Emmer of Minnesota (for himself, Mr. Kline, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide enhanced security at Armed Forces recruitment centers through the installation of
			 reinforced bullet-proof glass and entry doors.
	
	
 1.Short titleThis Act may be cited as the Armed Forces Career Center Protection Act. 2.Installation of reinforced bullet-proof glass and entry doors at Armed Forces recruitment centersThe Secretary of each of the military departments, and the Secretary of the Department in which the Coast Guard is operating, shall provide for the installation of reinforced bullet-proof glass and entry doors at Armed Forces recruitment centers, including facilities leased for use as recruitment centers, under the jurisdiction of the Secretary as an additional security measure to protect members of the Armed Forces serving as recruiters and potential recruits and other individuals visiting recruitment centers.
		
